The opinion of the court was delivered by
Soott, J.
Appellant brought this suit in the superior court of Jefferson county to obtain a divorce, upon the ground of incurable chronic mania or dementia of the defendant, existing for more than ten years prior to the commencement of the action. The defendant, by her guardian ad litem, interposed a general demurrer to the complaint.
The sole question presented to us in the case is, as to the validity of the act of the territorial legislature approved December 22d, 1885, making such incurable chronic mania or dementia one of the grounds upon which divorces might be granted, where the affliction had existed for ten years or more. The judge of the superior court before whom the cause was tried held that the act was contrary to public policy, and was, therefore, unconstitutional. No other objection was urged here, nor is there any apparent defect in the act; however it may be regarded as a measure of public policy, the power of our territorial egislature, under the organic act, extended to all rightful subjects of legislation. The reasons for which divorces might be granted have always been recognized as one of them, under our system of government. In fact, our territorial supreme court held that the legislature could itself grant a divorce by a special act; Maynard v. Valentine, 2 Wash. T. 3; and this was subsequently affirmed by the supreme court of the United States. Maynard v. Hill, 125 U. S. 190. It follows that the legislature could authorize the granting of divorces by the courts, for any causes that the legislature *259deemed sufficient, and whether the same should be due to misfortune or misbehavior, could not affect the validity of such laws.
The judgment of the lower court is reversed.
Anders, C. J., and Hoyt, Dunbar and Stiles, JJ., concur.